DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26-32 and 36-48 is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by US 20030049166 A1 (hereinafter referred to as “Pendo”).
Regarding claim 26, Pendo, an implantable sensor device, teaches an implantable sensor apparatus (abstract; paragraphs [0048], [0050]), comprising: 
a substrate comprising at least a planar external surface (16; paragraphs [0042]-[0046]; Figures 1 and 2A); 
signal processing circuitry (ASIC, microcontroller, or microprocessor can be affixed to the substrate; paragraph [0043]-[0045], [0076]); 
at least one conductor comprising an electrically conductive material (i) distributed over at least a portion of the planar external surface of the substrate, and (ii) sealed between the planar external surface of the substrate and an electrically insulating material (paragraphs [0054], [0062]-[0063], [0076], [0085]); 

an electrical contact disposed proximal to a second portion of the at least one conductor, the signal processing circuitry coupled to the electrical contact such that the detection electrode is in signal communication with the signal processing circuitry (paragraphs [0054], [0062]-[0063], [0076], [0085]);
wherein the sealed electrically conductive material is configured to limit migration of one or more bodily substances onto the at least one conductor while the implantable sensor apparatus is implanted within a living being (paragraph [0010]-[0016], [0050]).
Regarding claim 27, Pendo teaches wherein the electrically conductive material comprises a solidified thick film platinum material which is (i) sintered to have a reduced porosity relative to a non-sintered thick film platinum material, and (ii) subsequently sealed with the electrically insulating material, the electrically insulating material having a lower melting point than the thick film platinum material (paragraph [0070],[0076], [0107]).
Regarding claim 28, Pendo teaches wherein the planar external surface of the substrate comprises one of a first external surface or a second external surface of the substrate on which the at least one conductor is disposed, the first external surface being an opposing external surface relative to the second external surface (paragraphs [0042]-[0046]; Figures 1, 2A).
Regarding claim 29, Pendo teaches wherein the substrate comprises a ceramic body (paragraph [0051]) having one or more conductive feedthrough structures disposed therein (18, paragraph [0046]-[0047], [0053], [0067]-[0073]; Figures 1-2A).
Regarding claim 30, Pendo teaches wherein at least one conductive feedthrough structure of the one or more conductive feedthrough structures is disposed proximal to the first portion of the at least one conductor, and the detection electrode is disposed on an opposing surface of the substrate relative to the one of the first external surface or the second external 
Regarding claim 31, Pendo teaches wherein at least one conductive feedthrough structure of the one or more conductive feedthrough structures is disposed proximal to the second portion of the at least one conductor, and the electrical contact is disposed on an opposing surface of the substrate relative to the one of the first external surface or the second external surface on which the at least one conductor is disposed, the electrical contact in electrical communication with the at least one conductor via the at least one conductive feedthrough structure (paragraph [0043]-[0047], [0053], [0067]-[0073]).
Regarding claim 32, Pendo teaches wherein at least one conductive feedthrough structure of the one or more conductive feedthrough structures is disposed proximal to the second portion of the at least one conductor, and at least a portion of the electrical contact is in a prescribed alignment with the at least one conductive feedthrough structure, the electrical contact in electrical communication with the signal processing circuitry via the at least one conductive feedthrough structure (paragraph [0043]-[0047], [0053], [0067]-[0073]).
Regarding claim 36, Pendo teaches further comprising an analyte-responsive membrane, the analyte-responsive membrane covering at least a portion of the electrically insulating material (paragraphs [0043]-[0053]); wherein: 
the detection electrode is further configured to produce and transmit a signal correlative to a blood analyte concentration to signal-processing circuitry (paragraph [0044]); and
the sealed electrically conductive material is further configured to reduce signal error caused by exposure of the at least one conductor to a bodily substance when the implantable sensor apparatus is implanted within the living being (paragraphs [0043]-[0053]).
Regarding claim 37, Pendo teaches wherein the detection electrode comprises a non-sealed portion of the at least one conductor, the detection electrode disposed on the external surface of the substrate (Figures 1-3).
Regarding claim 38, Pendo teaches an implantable analyte sensor apparatus (abstract; paragraphs [0048], [0050]) comprising: 
a substrate (16; paragraphs [0042]-[0046]; Figures 1 and 2A); 
signal processing circuitry (ASIC, microcontroller, or microprocessor can be affixed to the substrate; paragraph [0043]-[0045], [0076]); 
one or more conductors comprising electrically conductive material, each of the one or more conductors disposed on the substrate on a first side thereof, each of the one or more conductors comprising a portion sealed by an insulating material (paragraphs [0054], [0062]-[0063], [0076], [0085]); 
one or more electrodes associated with respective ones of the one or more conductors (paragraphs [0046]-[0048]); and 
one or more electrical leads configured to enable signal communication between respective ones of the one or more conductors and the signal processing circuitry (paragraphs [0054], [0062]-[0063], [0076], [0085]); 
wherein the electrically conductive material is configured to inhibit migration of one or more bodily substances onto the one or more conductors while the implantable analyte sensor apparatus is at least partly implanted within host tissue (paragraph [0010]-[0016], [0050]).
Regarding claim 39, Pendo teaches wherein the substrate comprises a planar substrate having at least first and second sides, and the implantable analyte sensor apparatus further comprises an electrolytic medium disposed at least partly on said second side of a planar substrate (paragraphs [0043]-[0053]); and 

Regarding claim 40, Pendo teaches further comprising one or more feedthrough elements in contact with respective ones of the one or more conductors, the one or more feedthrough elements configured to conduct signals between the one or more electrodes to the respective ones one or more conductors via the second side of the planar substrate (18, paragraph [0046]-[0047], [0053], [0067]-[0073]; Figures 1-2A).
Regarding claim 41, Pendo teaches further comprising an analyte-responsive membrane affixed to another membrane, the another membrane disposed over the electrolytic medium (paragraphs [0043]-[0053], [0104]-[0105]).
Regarding claim 42, Pendo teaches wherein the analyte-responsive membrane comprises a glucose-responsive membrane (paragraphs [0044]).
Regarding claim 43, Pendo teaches an implantable analyte sensor (abstract; paragraphs [0048], [0050]) comprising: 
a substrate comprising a planar surface (16; paragraphs [0042]-[0046]; Figures 1 and 2A); 
at least one conductive element comprising electrically conductive material, at least a portion of the at least one conductive element disposed between an electrically insulating material and at least a portion of the planar surface (paragraphs [0054], [0062]-[0063], [0076], [0085]); 
at least one detection electrode corresponding to the at least one conductive element (paragraphs [0046]-[0048]); and 
at least one lead in electrical contact with the at least one conductive element (paragraphs [0043]-[0054], [0062]-[0063], [0076], [0085]); 

wherein the electrically conductive material is configured to frustrate migration of the bodily substances through the at least one conductive element while the implantable analyte sensor is implanted at least partially within bodily tissue (paragraph [0010]-[0016], [0050]).
Regarding claim 44, Pendo teaches further comprising a plurality of detection electrodes, the plurality of detection electrodes comprising the at least one detection electrode (paragraph [0043]-[0053]); wherein: 
the planar surface of the substrate comprises a first surface, the electrically conductive material disposed on at least a portion of the first surface (paragraph [0043]-[0053]); 
the substrate comprises a second surface opposite to the first surface, the second surface having contact with an electrolytic gel layer, the electrolytic gel layer configured to maintain ionic contact among the plurality of detection electrodes (paragraph [0043]-[0053], [0104]-[0105]).
Regarding claim 45, Pendo teaches further comprising: a first membrane disposed over the electrolytic gel layer; and a second membrane disposed over the first membrane; wherein the second membrane is responsive to a prescribed analyte (paragraph [0043]-[0053]).
Regarding claim 46, Pendo teaches wherein the electrically conductive material comprises a porous characteristic, and the porous characteristic comprises a level of porosity that inhibits one or more of (i) capillary action, or (ii) gaseous diffusion (paragraph [0043]-[0053]).
Regarding claim 47, Pendo teaches wherein the substrate further comprises a ceramic body having one or more conductive feedthrough structures disposed therein, and each of the one or more conductive feedthrough structures is configured to electrically connect the at least one detection electrode and the at least one conductive element (paragraph [0043]-[0053]).
Regarding claim 48, Pendo teaches wherein: the electrically insulating material comprises a gap, and the at least one electrical contact is attached to the at least one conductive element via the gap in the electrically insulating material; at least one detection electrode is disposed in an interior portion of the implantable analyte sensor, a first side of the planar surface facing the interior portion; and the at least one conductor is disposed on an exterior portion of the implantable analyte sensor, a second side of the planar surface opposing the first side thereof and facing the exterior portion (paragraph [0043]-[0053]; Figures 1-2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/A.A.M./Examiner, Art Unit 3791